Citation Nr: 1448648	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-24 623	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the issues before it.

Regarding the Veteran's claim for service connection for PTSD, although the stressor involving the death of the girl is not the type that can be verified, the Veteran has alleged a stressor which could potentially be corroborated through official sources.  In this regard, he has alleged that during his second tour of duty in the Republic of Vietnam, from November 1967 to November 1968, he participated in combat and witnessed servicemen on either side of him being shot when an Air Force base at which he was located was attacked.  The Veteran provided details during his hearing indicating that he believed the incident occurred in October or September of 1968, or during the Tet Offensive earlier that year.

In this regard, the Veteran has mentioned, to treatment providers and at his hearing, various places in Vietnam potentially involving his stressor, to include Tan Thoi, Can Tho, and Cam Ranh Bay.  It is unclear whether those cities are an accurate reporting or merely what the transcriptionist heard when typing the medical reports and/or hearing transcript.  The Veteran has reported serving with a Military Assistance Command Vietnam (MACV) Team in Vietnam, and his service personnel records confirm he served with AdvTm65, IV Corps, USMACV-USARPAC from November 1976 to November 1968.  Although the Veteran has reiterated his stressors, he has not provided sufficient information to permit full consideration of his claim.

Due to the revision in 38 C.F.R. § 3.304(f) effective July 13, 2010, a stressor claimed by a Veteran that is related to his or her fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of that Veteran's service may be established by lay testimony alone.  Here, the Veteran's military specialty was listed as supply specialist, and it is unclear whether the Veteran's alleged stressor is consistent with the places, types, and circumstances of his service during his duty in the Republic of Vietnam.  Thus, the Veteran should be asked to provide specific information concerning his service and an attempt to corroborate his stressor should be made through official sources, if necessary. 

Turning to his claim for bilateral hearing loss, the Veteran was afforded a VA audiological examination in August 2011, at which time the examiner issued a negative etiological opinion, stating that there was no significant change in what she characterized as normal hearing from 1964 to 1967.  However, in reviewing the Veteran's service treatment records and providing the opinion, the examiner did not consider that service department audiometric test results dated prior to November 1, 1967, such as the Veteran's 1964 entrance examination and a September 1967 audiogram, were recorded in standards set by the American Standards Association (ASA), rather than the International Standards Organization- American National Standards Institute (ISO-ANSI) used after that time.  Additionally, the examiner did not discuss the notation of "defective hearing" on the Veteran's entrance examination, to include the physical profile issued for his hearing.  Based on the foregoing, the Board finds that an additional medical opinion is necessary prior to adjudication of the Veteran's hearing loss claim.

Finally, as the August 2011 VA audiological examiner indicated that the Veteran's tinnitus is likely related to his hearing loss, that issue must also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to advise VA of the following: (a) the base where he was stationed during his second tour in Vietnam; (b) what base he was at when the two servicemen were shot next to him; and (c) the location of any other combat activities he claims to have been involved in.  If sufficient information is provided regarding his stressor of an air base being attacked and two soldiers being shot next to him or for any other stressor, attempt to verify his claimed stressor through official sources.  The Board notes the Veteran served with the AdvTm65, IV Corps, USMACV-USARPAC during his second tour and alleges the incident occurred in January to February 1968 or September 1968 to October 1968.  

2.  If after the above development the evidence suggests the Veteran served in a location in Vietnam that would be consistent with the fear of hostile military activity, schedule the Veteran for a VA PTSD examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  The AOJ should advise the examiner that the stressor pertaining to the child being run over is not verified, and indicate whether the stressor involving two soldiers being shot has been verified.  Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from PTSD related to a fear of hostile military or terrorist activity during active service.  A complete rationale must be given for any opinion expressed.

3.  Send the claims file to a VA audiologist to obtain an addendum opinion.  If the audiologist determines a new examination is needed to respond to the questions posed, one should be scheduled.  The audiologist should review the claims file and consider converted values from ASA to ISO-ANSI for the Veteran's 1964 entrance examination and September 1967 audiogram.  He or she should then respond to the following:  

(a)	Do the converted bilateral puretone thresholds recorded during the Veteran's 1964 entrance examination indicate that the Veteran entered service with hearing loss in one or both ears?

(b)	If so, did the hearing loss in one or both ears noted on the Veteran's 1964 entrance examination undergo a permanent worsening of the underlying disorder (as opposed to a temporary exacerbation) during service?  Please explain why or why not.




(c)	Is it at least as likely as not (50 percent probability or greater) that his current hearing loss arose in service or is causally related to service, to include noise exposure therein?  In rendering this opinion, please address the Veteran's lay statements as to his exposure to gunfire and other weapons noise during service, and explain why his current hearing loss is not merely a delayed reaction to in-service noise exposure.

(d)	Regarding the Veteran's tinnitus, is it at least as likely as not (50 percent probability or greater) that it is etiologically related to service?  Please explain why or why not, to include and why his current tinnitus is not merely a delayed reaction to in-service noise exposure.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

